DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  line 1 of claim 12 appears to contain a typographical error with regard to the recitation of "wherein the or each…".  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  lines 4 through 7 of claim 20 appear to contain typographical errors with regard to the terms "the first pipe" and "the second pipe"; and for the purposes of this office action, the terms will be treated as if they recite "a first pipe" and "a second pipe".  All subsequent recitations referring to the respective pipes, including those in lines 20 and 21, will be treated as if they recite "the first pipe" and "the second pipe".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim from which claim 12 depends is unclear due to the cancellation of claim 11.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 11 is cancelled, therefore, claim 12 fails to further limit subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2006/0027257).
	Regarding claims 1 and 13, Yamaguchi discloses a system comprising an apparatus comprising a first pipe and a second pipe (116 and 126; [0032],[0033]), the apparatus comprising: a first heat transfer element comprising an elongate portion extending in a direction away from the first pipe (thermoelectric facing surface of 110; [0030]); a second heat transfer element comprising an elongate portion extending in a direction away from the second pipe (thermoelectric facing surface of 120; [0033]), wherein the elongate portions of the first and second heat transfer elements at least partially overlap (110 in relation to 120 in Fig. 2); and a thermoelectric device comprising thermoelectric elements located between the elongate portions, the thermoelectric elements being in thermal communication with the elongate portion of the first heat transfer element and the elongate portion of the second of the second heat transfer element (130; [0034]); wherein each of the first heat transfer element and the second heat transfer element comprises a pipe contacting portion, and wherein the thermoelectric device is disposed between the pipe contacting portion of the first heat transfer element and the pipe contacting portion of the second heat transfer element (shown in annotated Fig. 2 below; the portion of the respective heat transfer element contacting the respective pipe, and extending adjacent to the thermoelectric element, satisfies the requirements of the limitation;  it is noted that the claims do not specify the boundaries of the pipe contacting portions).
	With regard to the limitations "ablutionary or plumbing system", "operable to recover heat in an ablutionary or plumbing system", "for carrying fluid having a first temperature", "for carrying fluid having a second temperature, the second temperature being different from the first temperature such that there exists, in use, a temperature differential between the fluid in the first pipe and the fluid in the second pipe", "configured to be thermally coupled to the first pipe", "configured to be thermally coupled to the second pipe", "being arranged to generate electricity from a temperature differential between the elongate portions of the first and second heat transfer elements", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115. Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
	Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Additionally, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	Regarding claims 2-4, Yamaguchi discloses all the claim limitations as set forth above. Yamaguchi further discloses the heat transfer elements (110, 120 in Fig. 2) are configured such that the temperature differential between the elongate portions (elongate portions of 110, 120 in Fig. 2) is in a different plane from the temperature differential between the fluid in the first pipe and the fluid in the second pipe at the location of the apparatus (110, 120 in relation to 116 and 126 in Fig. 2). Figure 2 further shows the temperature differential between elongate portions (110, 120) is in a direction perpendicular to the direction of the temperature differential between the first and second pipes (116 and 126).
	Regarding claim 5, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the elongate portions are not in direct contact with the fluid being carried by the first and second pipes, respectively (thermoelectric side facing surfaces of 110 and 120 in relation to 116 and 126 in Fig. 2). Yamaguchi discloses the elongate portions are solid (thermoelectric side facing surfaces of 110 and 120 in Fig. 2). 
	Regarding claim 6, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the elongate portions are solid (thermoelectric side facing surfaces of 110 and 120 in Fig. 2). 
	Regarding claim 8, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the thermoelectric elements are connected electrically in series ([0034]) and thermally in parallel between the elongate portions (130 between elongate portions of 110, 120 shown in Fig. 2). 
	Regarding claim 9, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the elongate portions are arranged in parallel where they overlap (elongate portions of 110, 120 in Fig. 2).
	Regarding claim 10, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the heat transfer elements are joined to the respective pipes (116, 126 in relation to the thermoelectric facing surfaces of 110, 120 in Fig. 2).
	Regarding claim 12, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses each pipe contacting portion is configured to extend at least partially around the circumference of the associated pipe (a pipe contacting portion necessarily exists between the respective 116, 126 and the thermoelectric facing surface of 110, 120 as shown in annotated Fig. 2 below; the pipe contacting portion extends at least partially around the circumference of the respective pipe (pipe contacting portions in relation to 116 and 126 as shown in annotated Fig. 2 below).
	Regarding claim 14, Yamaguchi discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the first pipe is configured to convey hot water from a hot water supply and the second pipe is configured to convey cold water from a cold water supply", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 16, Yamaguchi discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the thermoelectric device is configured to be electrically connected to one or more electrical components or devices selected from the group consisting of one or more lights, a device that is operable to produce sound, a visual display or screen, and a valve", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 17, Yamaguchi discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the thermoelectric device is configured to be electrically connected to an electricity storage device", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 18, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the system comprising additional fittings downstream of the apparatus (any of the fittings downstream of 100 in Fig. 1).
	With regard to the limitation "ablutionary or plumbing", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 19, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the system comprises a valve (23 in Fig. 1) downstream of the apparatus (shown in Fig. 1).
	With regard to the limitations "ablutionary or plumbing" and "mixer", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115. 
	Regarding claim 20, Yamaguchi discloses a method of converting waste heat in a plumbing system into electricity (shown in Fig. 2), the method comprising providing an apparatus operable to recover heat, the apparatus comprising: a first heat transfer element configured to be thermally coupled to a first pipe (116; [0032],[0033]) and comprising an elongate portion extending in a direction away from the first pipe (thermoelectric facing surface of 110; [0030]); a second heat transfer element configured to be thermally coupled to a second pipe (126; [0032],[0033]) and comprising an elongate portion extending in a direction away from the second pipe (thermoelectric facing surface of 120; [0033]), wherein the elongate portions of the first and second heat transfer elements at least partially overlap (110 in relation to 120 in Fig. 2); and a thermoelectric device comprising thermoelectric elements located between the elongate portions, the thermoelectric elements being in thermal communication with the elongate portion of the first heat transfer element and the elongate portion of the second of the second heat transfer element and being arranged to generate electricity from a temperature differential between the elongate portions of the first and second heat transfer elements (130; [0034]); wherein each of the first heat transfer element and the second heat transfer element comprises a pipe contacting portion, and wherein the thermoelectric elements are disposed between the pipe contacting portion of the first heat transfer element and the pipe contacting portion of the second heat transfer element (shown in annotated Fig. 2 below; the portion of the respective heat transfer element contacting the respective pipe, and extending adjacent to the thermoelectric element, satisfies the requirements of the limitation;  it is noted that the claims do not specify the boundaries of the pipe contacting portions); thermally coupling the first heat transfer element to the first pipe (116; [0032],[0033]; thermoelectric facing surface of 110; [0030]); thermally coupling the second heat transfer element to the second pipe (126; [0032],[0033]; thermoelectric facing surface of 120; [0033]); and when a temperature difference exists between the elongate portion of the first heat transfer element and the elongate portion of the second heat transfer element, generating electricity using the thermoelectric device ([0029]).
	Regarding claim 21, Yamaguchi discloses all the claim limitations as set forth above.  Yamaguchi further discloses the contacting portion of the first heat transfer element is structured to wrap around the first pipe and the contacting portion of the second heat transfer element is structured to wrap around the second pipe (116 and 126 in relation to contacting portions in annotated Fig. 2 below), and wherein the thermoelectric device is arranged in parallel with the elongate portions of the first and second heat transfer elements (130 in relation to elongate portions of 110 and 120 in Fig. 2).








[AltContent: textbox (pipe contacting portions of heat transfer elements  )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    556
    524
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2006/0027257) as applied to claim 1 above, in view of Span et al. (US 2015/0349233).
	Regarding claim 7, Yamaguchi discloses all the claim limitations as set forth above.  
	Yamaguchi does not explicitly disclose the thermoelectric elements each comprise one or more thermoelectric materials selected from the group consisting of bismuth telluride, bismuth selenide, antimony telluride, lead telluride, lead selenide, magnesium silicide, magnesium stannide, higher manganese silicide, skutterudite materials, Half Heusler alloys, silicon-germanium, and combinations thereof.
	Span discloses a thermoelectric device and further discloses commonly used semiconductors in thermoelectric elements include bismuth telluride, lead telluride, and silicon germanium ([0002]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the materials listed by Span as the thermoelectric material in Yamaguchi, because as evidenced by Span, the use of bismuth telluride, lead telluride, or silicon germanium amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the materials in the thermoelectric device of Yamaguchi based on the teaching of Span.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2006/0027257) as applied to claim 13 above.
	Regarding claim 15, Yamaguchi discloses all the claim limitations as set forth above.
	While Yamaguchi does disclose a heat transfer fin to facilitate heat transfer from the fluid flowing in the pipe ([0030]), Yamaguchi does not explicitly disclose the heat transfer fin is included in at least one of the first and second pipes. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a heat transfer fin, as disclosed by Yamaguchi, in at least one of the pipes, because as taught by Yamaguchi, the fin transmits the heat efficiently to the thermoelectric elements ([0030]).  
	Additionally, as evidenced by Yamaguchi, the use of a heat transfer fin in an apparatus comprising a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a heat transfer fin in the piping based on the teaching of Yamaguchi.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Yamaguchi does not teach or disclose "wherein each of the first heat transfer element and the second heat transfer element comprises a pipe contacting portion, and wherein the thermoelectric device is disposed between the pipe contacting portion of the first heat transfer element and the pipe contacting portion of the second heat transfer element".  
In response to Applicant's argument, Figure 2 of Yamaguchi depicts pipe contacting portions of the respective heat transfer elements as shown in annotated Fig. 2 above.  As set forth in the office action, the portion of the respective heat transfer element contacting the respective pipe, and extending adjacent to the thermoelectric element, satisfies the requirements of the limitation.  It is noted that the claims do not specify the boundaries of the pipe contacting portions.
It is further noted that the 112(b) rejection of claim 18 in the previous office action is overcome by the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726